Citation Nr: 0608469	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  01-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease 
(GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant had active military service from May 1990 to 
March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 RO rating action that 
granted service connection for hiatal hernia with GERD, and 
assigned an initial noncompensable rating effective December 
29, 1999.  The appellant filed a Notice of Disagreement (NOD) 
regarding the assigned evaluation in January 2001.  In 
January 2001 the RO issued a rating decision and Statement of 
the Case (SOC) that raised the initial evaluation for the 
disability to 10 percent.  The appellant filed a substantive 
appeal in February 2001.

Because the appellant has disagreed with the initial rating 
assigned for his service-connected disability, the Board has 
characterized the issue in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Moreover, although the RO 
increased the initial award to 10 percent, higher evaluations 
are available for this disability, and a veteran is presumed 
to be seeking the maximum available benefit for a claimed 
disability; accordingly, the claim for a higher evaluation 
remains viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In October 2003, the Board remanded the matter on appeal to 
the RO via the Appeals Management Center (AMC) for additional 
action.  After accomplishing the requested action, the AMC 
continued the denial of the claim, as reflected in the 
January 2006 Supplemental SOC (SSOC), and returned the matter 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  When service connection was granted, effective December 
29, 1999, the appellant's disability was completely 
controlled by medication.  Medical evidence does not show 
that the appellant had persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health, at the time that 
service connection was granted.

3.  Subsequent to the effective date of service connection, 
the appellant's disability has been manifested by 
persistently recurrent epigastric distress, with pyrosis and 
reported regurgitation and substernal arm or shoulder pain.  
There is no medical evidence of dysphagia, and no evidence 
that his condition has been productive of considerable 
impairment of health.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hiatal hernia with GERD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.10, 4.20, 4.114, Diagnostic Code 7346 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the January 2000 rating decision, the January 2001 
SOC, and the SSOCs of June 2001, February 2003, and January 
2006, the RO notified the appellant and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal up to that 
point, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The RO sent the appellant a VCAA notice letter in April 2002.  
Subsequently, the Board remanded the case to the AMC in 
October 2003 for the specific purpose of ensuring that the 
appellant would be afforded the assistance actions required 
under the VCAA prior to adjudication on the merits.  In 
compliance with the remand, the AMC sent the appellant a VCAA 
notice letter in May 2004 that informed him of the additional 
assistance to be provided (new medical examination) as well 
as the evidence required to support a claim for increased 
rating, the respective duties of the claimant and the VA in 
obtaining evidence, the evidence of record, and the evidence 
currently being pursued.  The Board finds that these letters 
meet the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

During the course of this appeal a new decision of the Court 
was entered providing guidance on additional evidence needed 
for complete notice.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this 
case appellant has been provided with all pertinent criteria 
for an increased rating, and as the claim is denied, there is 
no need for additional discussion of effective dates.  Thus, 
as otherwise explained herein, the Board concludes that the 
lack of notice or inadequate notice as set out in Dingess is 
not prejudicial and the Board may proceed.

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the November 2000 rating 
action on appeal.  However, the Board finds that the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the appellant.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  The appellant was 
informed of the evidentiary issues regarding his claim in the 
SOC and SSOCs as noted above, as well as VCAA notice letters 
of April 2002 and May 2004.  Further, he was given an 
opportunity to respond before and after the RO readjudicated 
the claim (as reflected in SSOCs of February 2003 and January 
2006).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, his VA outpatient treatment records, and records 
from those non-VA medical providers that the appellant 
identified as having relevant medical evidence.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.

There also is no basis for any further development.  In this 
regard, the Board notes that the appellant was advised of his 
entitlement to a hearing before the RO and/or before the 
Board in which to present evidence and argument in support of 
his claim, but the appellant did not choose to avail himself 
of a hearing.  Further, the appellant has been afforded 
several VA medical examinations for the specific purpose of 
obtaining competent medical opinion regarding the severity of 
his service-connected disability; the reports of those 
examinations are of record. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

As a final point, the Board notes that the appellant's 
representative has argued, in the VA Form 646 filed in 
January 2006, that notice is deficient because the previous 
SOC and SSOCs allegedly failed to cite 38 C.F.R. §§ 4.3 or 
4.7 or 38 U.S.C.A. § 5107, and also because the most recent 
SSOC erroneously cited 38 C.F.R. § 19.32, which is an 
inapplicable regulation in this case.  However, the Board 
does not find any resultant prejudice to the appellant that 
would require the case to be remanded prior to adjudication 
by the Board.

First, the Board notes that the SOC of January 2001 cited in 
toto the benefit-of-the-doubt rule under 38 C.F.R. § 3.102, 
of which 38 C.F.R. § 4.3 is an abbreviated version; 
accordingly, the appellant was substantively advised of the 
provisions of 38 C.F.R. § 4.3 even though that regulation was 
not specifically cited.  Second, the SOC of January 2001 
specifically cited 38 U.S.C.A. § 5107, so the appellant's 
representative is incorrect about that alleged omission; 
further, the February 2003 SSOC cited in toto the duty-to-
assist provisions of 38 C.F.R. § 3.159, which are based on 
38 U.S.C.A. § 5107.  Finally, there is no reason to believe, 
and the appellant's representative has not shown, that either 
the omission of 38 C.F.R. § 4.7 ("higher of two 
evaluations") from the SOC or SSOCs, or the erroneous 
inclusion of 38 C.F.R. § 19.32 ("closing of appeal for 
failure to respond to Statement of the Case") in the most 
recent SSOC, has caused any prejudice whatsoever to the 
appellant in pursuing his appeal in this case, or that any 
benefit to the appellant would result from remanding the case 
for amended notice.  Remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.
 
II.  Background

The appellant was discharged from service in March 1998.  In 
August 1998 he presented to VA requesting medication for 
reflux; he was given a prescription and the clinician noted a 
history of reflux while in service but no present complaint 
of pain or reflux.  A May 1999 VA treatment report shows that 
the appellant complained of heartburn; he underwent an 
EsophoGastroDuodenoscopy that resulted in an impression of 
hiatal hernia.       

VA outpatient treatment notes dated May 2000 show that the 
appellant had a four-year history of reflux symptoms, with no 
dysphagia and with symptoms entirely controlled by medication 
(the appellant was quoted as stating that symptoms were 
"nonexistent with the medication").  

The appellant had a VA-contracted medical examination in 
September 2000 during which he reported that he seldom had 
problems with GERD, unless he were to eat spicy food and then 
lie down.  He also reported an increase in weight from 185 
pounds to 235 pounds during the past four months.  He 
reported no current difficulty swallowing, but occasional 
heartburn and stomach pain when not on medication.  He 
reported occasional shoulder pain but denied vomiting or 
nausea.  The examiner observed clinical symptoms of 
epigastric tenderness.  The examiner's diagnosis was hiatal 
hernia, well controlled under medication, and GERD.  The 
examiner stated that the appellant's disability did not cause 
significant malnutrition or anemia.

A rating action of November 2000 granted service connection 
for hiatal hernia with GERD, effective December 29, 1999 (the 
date that VA received the appellant's claim for service 
connection).  The assigned initial rating was 0 percent 
(noncompensable), but a January 2001 RO rating action changed 
the initial rating to 10 percent, effective the date of 
service connection.

The appellant had a VA-contracted shoulder X-ray in March 
2001 that resulted in an impression of no significant 
radiographic pathology.  A concurrent VA-contracted upper 
gastrointestinal series (air contrast) resulted in an 
impression of moderate reflux with water siphon test, but no 
definite ulceration, focal stricture, or hiatal hernia was 
seen.

The appellant had a VA-contracted medical examination in 
April 2001 during which he reported a weight loss from 240 
pounds to 190 pounds within the past three months.  The 
appellant stated that he did not have heartburn if he used 
medication with every meal.  He reported no difficulty 
swallowing solids or liquids, but occasional trouble 
swallowing saliva.  He reported a cramping abdominal pain 
once per day, lasting 15 to 20 seconds, associated with 
shoulder pain.  The appellant denied having ever vomited 
blood or passed black-colored old blood in his stool.  He 
stated that he seldom had vomiting or nausea, unless he 
skipped a meal, and he reported one incident of esophageal 
dilation in 1996.  He reported current symptoms of heartburn, 
cramping, reflux, shoulder pain, weight fluctuation, and 
regurgitation, although he denied burning reflux when on 
medication.  The appellant also reported shoulder pain 
beginning in 1996 and continuing since then as a throbbing 
pain three to four days per week, with each flare-up lasting 
all day.  The examiner's diagnosis was moderate GERD and 
hiatal hernia; there was no pathology on which to diagnose a 
shoulder disability.

The April 2001 medical examiner observed, in response to the 
RO's specific questions, that the appellant's GERD appeared 
to be well-controlled with current medication, although the 
appellant reported occasional difficulty using his shoulders 
in work-related activities.  The examiner also stated that 
the appellant's condition did not appear to cause significant 
malnutrition or anemia.

In a VA treatment note of May 2001, the appellant reported 
that his reflux was much better controlled on new medication.  
The nurse's assessment was "GERD, stable."

The appellant filed an NOD in August 2001 in which he 
asserted that he would have an extremely hard time keeping 
any kind of food in his stomach if he were to stop taking 
medication.  Even with medication, physical activity such as 
prolonged squatting or bending could trigger painful 
heartburn for the rest of the day and night.  Also, even with 
medication, physical activity after meals could trigger 
painful reflux that would force the appellant to stand still 
for a long period.

In May 2002, the appellant filed a letter to VA in which he 
reported worsening symptoms.  Specifically, he stated that 
epigastric distress, dysphagia, pyrosis and regurgitation 
were occurring more frequently despite medication.  The 
appellant stated that he had become totally unable to squat 
or bend, and could therefore no longer practice his previous 
occupation as a welder.  He also reported increasing shoulder 
pain over time, and irregular and painful bowel movements 
caused by his medication.   

VA outpatient treatment notes from December 2002 show that 
the appellant reported GERD symptoms two to three times per 
week while on medication (generic name rabeprazole, trade 
name Prilosec); the appellant denied dysphagia, odynophagia, 
hemetemesis or weight loss.  His GERD medication was 
continued at one tablet per day, although the dosage of that 
tablet was increased during the visit.  On examination the 
appellant's abdomen was not tender, there was no edema, and 
his weight was 207 pounds (up from 198 pounds in March 2002).  
Subsequently, he complained in November 2003 that despite the 
rabeprazole he was experiencing substernal burning and an 
acidic taste in the mouth.  

The appellant received emergency treatment at a non-VA 
hospital in December 2003 for epigastric pain, with reported 
black stools.  His medication at the time was Nexium.  In a 
follow-up note of December 2003, the appellant received a new 
prescription for lansoprazole (Prevacid) and was advised to 
avoid caffeine and alcohol in the future; his weight was 
noted at 176 pounds.  Other records on file reveal that he 
had been undergoing controlled weight reduction.

In January 2004, the appellant presented to VA outpatient 
treatment and complained that since the VA-supplied 
rabeprazole had failed to provide relief he had procured an 
alternative medication (Prevacid) at a non-VA medical 
provider at his own expense; he denied any more problems 
since beginning the Prevacid regimen.

The appellant filed a letter to VA in June 2004 in which he 
asserted that his weight had decreased from 240 pounds to 175 
pounds because being hungry was preferable to being in pain.  
He also stated that the pain of his hiatal hernia condition 
was so intense that on one occasion he went into shock during 
hospital emergency treatment.   
 
The appellant had a VA medical examination in December 2005.  
He reported that he currently took prescription omeprazole 
(trade name Prilosec) twice daily for GERD symptoms; he 
stated that eating more than one meal per day would cause 
regurgitation and that he accordingly would eat breakfast as 
his only meal of the day and sustain himself for the rest of 
the day by drinking juice.  His current weight was noted as 
175 pounds, and the examiner noted that since losing weight 
(down from 240 pounds during service) and modifying his diet 
the appellant's symptoms were fairly well controlled.  The 
appellant reported that he elevated the head of his bed to 
avoid reflux, and complained of discomfort in the upper back 
between the shoulder blades, although there was no impairment 
of the shoulder joint itself.  Physical examination revealed 
no clinical evidence of nutritional impairment or anemia.  
The examiner noted that the appellant walked briskly, moved 
without impairment, had driven 50 miles to the examination, 
and was able to perform his work as a marine mechanic.  The 
examiner's diagnosis was moderately severe GERD, but 
controlled with diet modification, weight loss, and 
medication.  In regard to the shoulder pain, bilateral 
shoulder examination was normal, with no loss of function; 
the examiner stated that the upper back discomfort was a 
GERD-related reflux symptom.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Hiatal hernia is rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  The rating criteria are as follows.  A rating of 
60 percent may be awarded for symptoms of pain, vomiting, 
material weight loss or hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  A rating of 30 percent may be assigned 
for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A rating of 10 percent 
may be awarded with two or more of the symptoms for the 30 
percent evaluation of less severity.

The terms "severe," "considerable," and "of lesser 
severity" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.   

Applying the evidence of record to the rating criteria above, 
the Board finds that manifestations of the appellant's 
service-connected hiatal hernia with GERD have more closely 
approximated the criteria for the current 10 percent rating 
since the date of service connection.

On the effective date of service connection (December 29, 
1999) the appellant had been diagnosed with hiatal hernia and 
GERD, but all contemporary medical and anecdotal evidence 
suggests that his symptoms at the time were completely 
controlled with medication. There is absolutely nothing in 
the record to indicate that the appellant had, at the time of 
service connection, any persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  An initial rating in 
excess of 10 percent was accordingly not warranted.

Evidence after the effective date of service connection, to 
include the most recent VA medical examination in December 
2005, shows that the appellant has lost weight, has received 
at least one emergency treatment for epigastric pain, and has 
had his prescription medication increased in dosage and in 
frequency (from once daily to twice daily); the appellant has 
also reported that he has had to significantly modify his 
diet.  However, while the evidence shows that the appellant's 
condition has become more severe since service connection was 
granted, there is still no evidence that the appellant's 
condition meets the rating criteria for a higher (30 percent) 
rating.  

The Board notes that clinical records, examinations, and the 
appellant's subjective reports show that his current 
condition can be characterized as persistently recurrent 
epigastric distress and pyrosis, with reported regurgitation 
accompanied by reported arm and shoulder pain.  However, 
there is no medical observation, either in clinical notes or 
in examinations, of dysphagia, and in fact the appellant 
denied dysphagia whenever a medical provider enquired about 
his symptoms.  Even more significantly, there is no evidence 
that the appellant's condition causes "considerable 
impairment of health" as required for the higher rating.  
While the evidence shows that the appellant lost weight since 
leaving service (from 240 pounds to 175 pounds), the medical 
evidence shows that his weight has stabilized since 2003.  
Medical examinations consistently found no evidence of 
malnutrition, and in fact examiners have depicted the weight 
loss, along with diet modification and medication, as a 
positive factor in controlling the symptoms of GERD.  Also, 
although the appellant has reported that his inability to 
stoop or bend caused him to stop working as a welder, his 
most recent VA examination (December 2005) noted that the 
appellant was able to work as a marine mechanic, and clinical 
observation of the appellant demonstrated nothing suggestive 
of an industrial impairment.  Finally, the appellant's 
shoulder discomfort, associated with GERD, has not been shown 
to constitute a loss of function of the shoulder.  There is 
accordingly nothing in the medical evidence since service 
connection was granted to suggest that the disability 
produces a "considerable impairment of health" as required 
for the higher rating.    

Under these circumstances, the claim for an initial rating 
greater than 10 percent for service-connected hiatal hernia 
with GERD must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim for increase, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for hiatal hernia 
with GERD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


